Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 1 of 7
Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 2 of 7
Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 3 of 7
Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 4 of 7
Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 5 of 7
Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 6 of 7
Case 16-10106   Doc 29   Filed 12/11/18 Entered 12/11/18 15:29:40   Desc Main
                           Document     Page 7 of 7
